                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


    TRAMOND COLENBURG                                             PLAINTIFF

    V.                             CAUSE ACTION NO. 5:19-CV-24-DCB-MTP

    AMICA GENERAL AGENCY, LLC d/b/a
    AMICA MUTUAL INSURANCE COMPANY;
    PARRISH CANNON, AND
    JOHN DOES 1-5                                                DEFENDANTS


                                    ORDER

         Before the Court is Defendant Parrish Cannon’s Motion to

Dismiss (Doc. 7) and this Court’s Order for Plaintiff Tramond

Colenburg (“Colenburg”) to show cause for his failure to file

responsive pleadings (Doc. 21).

         This case is an insurance dispute. Plaintiff Colenburg filed

suit in the Circuit Court of Lincoln County, Mississippi, against

Amica General Agency LLC d/b/a Amica Mutual Insurance Company

(“Amica”), Kenneth Goff 1, individually and otherwise acting as an

agent     for   Amica,   Parrish   Cannon   (“Cannon”)    individually       and

otherwise acting as an agent for Amica, and John Does 1-5. Doc. 1-

1. This case was removed to this Court on April 1, 2019, pursuant

to 28 U.S.C. §1441(a), based on diversity jurisdiction. See Doc.

1. Defendant Cannon moved to dismiss on April 8, 2019. Two days



1 The Court dismissed Kenneth Goff from this action without prejudice. See
Doc. 18, p. 16.

                                      1
later, Colenburg filed a motion to remand to state court (Doc. 9),

which the Court denied (Doc. 18).

     Defendant Parrish Cannon (“Cannon”) moves to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6)(“failure to state a

claim upon which relief can be granted”). Doc. 8, p. 1. Cannon

argues that the Complaint in this action contains no facts to

support the inclusion of Cannon as a party. Doc. 8, p. 2. He

contends that Colenburg’s only allegation against him is that he

acts as an agent for Amica. Id. Cannon is not alleged to have

personally committed any of the actions or omissions listed in the

Complaint or in any of the six enumerated causes of action. Id.;

see Doc. 1-1. Under Mississippi law, an insurance agent may be

held independently liable for its work on a claim “if and only if

its acts amount to any one of the following familiar types of

conduct: gross negligence, malice, or reckless disregard for the

rights of the insured.” See Johnson v. Rimes, 890 F.Supp.2d 743,

746 (S.D. Miss. 2012). In his complaint, Plaintiff has not made

any allegations against Cannon, much less allegations of gross

negligence, malice, or reckless disregard.

     Colenburg      failed   to    file       a   responsive   brief   addressing

Cannon’s Motion to Dismiss within the time allotted by the Local

Rules   of   this     Court.      See   L.U.Civ.R.       7(b)(4)(“Counsel    for

respondent must, within fourteen days after service of movant’s


                                          2
motion and memorandum brief, file a response”). Defendant Cannon

filed the Motion to Dismiss on April 8, 2019, making Plaintiff

Colenurg’s response due on April 22, 2019.

     On July 3, 2019, this Court entered a show cause order.

Colenburg had until July 13 to show cause for his failure to file

responsive pleadings and to show cause why Defendant Cannon should

not be dismissed. He has, as of the date of this Order, failed to

respond.

     Accordingly,

     IT IS HEREBY ORDERED that Defendant Cannon’s Motion to Dismiss

is hereby GRANTED as Plaintiff Colenburg’s complaint failed to

contain    sufficient   allegations       against   Cannon   and   Plaintiff

Colenburg failed to respond to Cannon’s Motion to Dismiss.

     SO ORDERED this the 19th day of September, 2019.




                                             ___/s/ David Bramlette______
                                             UNITED STATES DISTRICT JUDGE




                                      3
